FOIL, J.
This appeal challenges the trial court’s granting of the defendants’ exceptions of res judicata. The briefs and issues raised therein are identical to those raised in Capitol House Preservation Company, L.L.C. v. Perryman Consultants, Inc., 03-1983 (La.App. 1 Cir. 11/3/04), 889 So.2d 304, 2004 WL 2452826 also handed down this day. For the reasons stated therein, we affirm the judgment appealed from. All costs of this appeal are assessed to appellant.
AFFIRMED.
KUHN, J., concurs.
PARRO, J., dissents and assigns reasons.